USDC IN/ND case 3:18-cv-00574-JD-APR document 99-2 filed 10/24/18 page 1 of 4


STATE OF INDIANA                 )        IN THE MARION CIRCUIT/SUPERIOR COURT
                                 )SS:
COUNTY OF MARION                 )        CAUSE NO. 49D01 15 05 PL 015418


VALEO FINANCIAL ADVISORS, LLC                                )
                                                             )
                        Plaintiff,                           )
                                                             )
       V.                                                    )
                                                             )
AARON COATES,                                                )
                                                             )
                        Defendant.                           )



                      DEFENDANT’S MOTION TO CORRECT ERROR

       Defendant, Aaron Coates (“Coates”), hereby moves the Court correct its procedural error

in ruling on Defendant’s Motion for Leave to Amend Answer that was previously set for hearing

at the request of Plaintiff, Valeo Financial Advisors, LLC (“Valeo”), the non-moving party.

       Coates filed Motion for Leave to Amend Answer on May 23,2017.

       Valeo, the non-moving party, in response, filed a request for hearing on Coates’ motion

to which Coates did not object.

       me^ '^oun
           /-t_____ i.______ J ’t 7'_1 ^
                      graiiicu vaicu 5 __________ .j. „„ A     OA AAIT,—1 /I OA1 '7 o+
                                         icqucsi      uu ivxa^ j\j, z,ui / oiiu iitamig un jui_y i-r, z.\j± 1 a.t


11:00 a.m.

       Valeo filed its objection to Coates motion on June 7, 2017.

       The Court ruled on Motion previously set for hearing on June 13, 2017.



       Coates hereby requests the Court vacate its ruling on Defendant’s Motion for Leave to

Amend Answer and continue with hearing on said motion previously scheduled.




                                                        1
                                                                       EXHIBIT 6
USDC IN/ND case 3:18-cv-00574-JD-APR document 99-2 filed 10/24/18 page 2 of 4


       WHEREFORE, Defendant, Aaron Coates, pursuant to Indiana TR 53.3 respectfully

moves the Court correct its error, vacate its ruling on Defendant’s Motion for Leave to Amend

Answer and confirm that hearing on said matter is, as previously ruled, set for July 14, 2017 at

11:00 a.m.




                                                     Respectfully submitted.



                                                     Aaron ^^oates
                                                     Defendant

                                                     18709 TaftCt
                                                     Goshen, IN 46528




                                                 2
USDC IN/ND case 3:18-cv-00574-JD-APR document 99-2 filed 10/24/18 page 3 of 4




                                 CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing was served up the following, as counsel for Plaintiff,
via First Class U.S. Mail, postage prepaid, on June 15, 2017:

       Andrew W. Hull
       Hoover Hull Turner LLP
       111 Monument Circle, Suite 4400
       PO Box 44989
       Indianapolis, IN 46244-0989




                                                      Aaron S. Coates
                                                      Defendant




                                                  3
USDC IN/ND case 3:18-cv-00574-JD-APR document 99-2 filed 10/24/18 page 4 of 4


STATE OF INDIANA               )      IN THE MARION CIRCUIT/SUPERIOR COURT
                               )SS:
COUNTY OF MARION               )      CAUSE NO. 49D01 15 05 PL 015418


VALEO FINANCIAL ADVISORS, LLC                       )
                                                    )
                       Plaintiff,                   )
                                                    )
         V.                                         )
                                                    )
AARON COATES,                                       )
                                                    )
                       Defendant.                   )



ORDER VACATING RULING ON DEFENDANT’S MOTION FOR LEAVE TO AMEND

                     ANSWER AND SETTING HEARING ON MOTION

         Defendant, Aaron Coates, having filed his Motion to Correct Error, and the Court having

reviewed the same and being otherwise properly advised, now find that said Motion is

GRANTED. Ruling on said Motion is hereby VACATED and hearing is set for July 14, 2017.




Dated:
                                             JUDGE, Marion Superior Court #1

Distribution To:

Andrew W. Hull                                       Aaron Coates
Michael J. Blinn                                     18709 Taft Court
HOOVER HULL TURNER LLP                               Goshen, IN 46528-8966
111 Monument Circle, Suite 4400
P.O.Box 44989
Indianapolis, IN 46244-0989
Via Case Management System
